COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-09-063-CV


IN RE NYAGUDI O. OKUMU                                                 RELATOR


                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION 1

                                      ------------

         The court has considered relator's application for writ of habeas corpus

and for emergency relief and is of the opinion that relief should be denied.

Accordingly, relator's application for writ of habeas corpus and for emergency

relief is denied.

         Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                     PER CURIAM


PANEL: MEIER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: March 3, 2009


    1
        … See Tex. R. App. P. 47.4.